Exhibit 99.1 IMPLANT SCIENCES AMENDS SECURITY PURCHASE AGREEMENT WITH LAURUS WAKEFIELD, MA. November 6, 2008…Implant Sciences Corporation (NYSE Alternext US: IMX), a high technology supplier of sophisticated systems and sensors for the homeland security market and related industries, today announced that on November 4, 2008, the Company and LV Administrative Services, Inc., as administrative and collateral agent (the “Agent”) for each of Laurus Master Fund, Ltd. (“Laurus”) and Valens Offshore SPV I, Ltd. (together with Laurus and the Agent, the “Holders”), entered into an amendment, effective as of October 31, 2008, to the Securities Purchase
